            Case 2:18-cv-00919-JHS Document 4 Filed 08/28/19 Page 1 of 1



                        I~ THE lliITED STATES DISTRICT COURT
                     FOR THE EASTER.~ DISTRICT OF PE1'iNSYLVANIA


    KEINO JOHNSO:\'

                            Plaintiff,
                                                                 CIVIL ACTION
            V.                                                   NO. 18-919

    HOAGIES HEROES, LLC and
    RICHARD KAGA:\',

                             Defendants.
        -   ---      -   --·---- -----'
                                               ORDER

        A~D '.'iOW, this 28th day of August 2019, upon receipt of Plaintiffs Praecipe to Withdraw

Complaint (Doc. No. 3), 1 it is ORDERED that Plaintiffs Complaint against Defendants is

DIS'.\11SSED pursuant to Fed. R. Civ. Proc. 41 (a)( I )(A)(i). It is further ORDERED that the Clerk

of Court shall close the case for statistical purposes.



                                                          BY THE COCRT:




1
  This Court construes Plaintiffs Praecipe to Withdraw Complaint as a notice of dismissal under
Federal Rule of Civil Procedure 4I(a)(l)(A)(i). Under Rule 41, a plaintiff may dismiss an action
without court approval by filing a notice of dismissal before the opposing party serves an answer
or a motion for summary judgment. See Fed. R. Civ. P. 4l(a)(l)(A)(i). A matter may be closed
following a filing of a "Praecipe to Withdraw Complaint" in accordance with Federal Rule of Civil
Procedure 4l(a)(l). See Schapiro, on Behalf of Schapiro v. Schapiro, No. CJV.A.95-CV-2408,
1995 WL 550636, at * 1 (E.D. Pa. Sept. 13, 1995) (stating matter was closed following receipt of
plaintiffs "Praecipe to Withdraw Complaint"). Here, Rule 4 l(a)(l )(A)(i) applies because Plaintiff
filed a Praecipe to Withdraw Complaint and Defendants have not filed an answer or motion for
summary judgment.
